FURIO RESOURCES INC.

c/o 800 – 885 West Georgia Street

Vancouver, B.C.Canada

V6C 3R9

 

June 9, 2006

 

TO:

Aurelio Resources Inc.

5554 S. Prince Street

Suite 209

Littleton, CO

USA

 

Attention: Frederik Warnaars, President

 

Dear Sir:

 

RE:        Mineral Property Acquisition

This letter sets out the terms of the amendments to our agreement dated April
27, 2006 (the “Agreement”) whereby we agreed to purchase the shares of Aurelio
Resource Inc. In all respects the Agreement remains in full force and effect
except as follows:

1.            We will acquire the assets of Aurelio rather than the shares of
Aurelio. Aurelio will transfer all assets free and clear of liabilities, and you
will provide legal opinions satisfactory to our counsel indicating that the
assets acquired are transferred to Furio.

2.            Closing of the transaction will occur on or about July 14, 2006,
or such other date as we may agree.

Please sign this letter as your acknowledgement of your agreement with the
above.

Furio Resources Inc.

 

Per:

/s/ Patrick McGrath                                  

 

Authorized Signatory

 

Aurelio Resources Inc.

 

Per:

/s/ Frederik Warnaars                                

 

Authorized Signatory

 

 

 

 

 

 